Citation Nr: 1737972	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  13-08 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and Spouse



ATTORNEY FOR THE BOARD

A-L Evans, Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to March 1967.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in May 2015.  A transcript of the hearing is in the Veteran's file. 

In September 2015, the Board remanded the case for further development.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by, at worst, occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to various symptoms.

2.  The evidence shows that the Veteran's service-connected disabilities do not preclude substantially gainful employment.






CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent for PTSD are not met. 38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2016); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for TDIU have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

I. Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  

The Veteran was provided VA medical examinations in May 2010, December 2014 and October 2016.  The examinations are sufficient evidence for deciding the claim.  The reports are adequate, as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

II. Analysis

Increased Rating 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  Where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  In every instance where the rating schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The Veteran's PTSD has been evaluated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

A 30 percent evaluation is provided for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.

A 50 percent rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  

 A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives and own occupation or name.  

The symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

When the symptoms and/or degree of impairment due to a Veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.  Mittleider v. West, 11 Vet. App. 181 (1998).

Of note, that portion of VA's Schedule for Rating Disabilities that addresses service-connected psychiatric disabilities was based on the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM) IV prior to a change effective August 4, 2014.  38 C.F.R. § 4.130 (2016).  The regulation has been changed to reflect the current DSM, the DSM-V.  The DSM-IV contained a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health - illness.  

A GAF score of 61 to 70 was defined as some mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but the Veteran is generally functioning "pretty well," has some meaningful relationships.

The Board notes that the use of GAF scores has been abandoned in the DSM-5,  however, DSM-IV was in use at the time of the 2010 VA examination discussed below, thus, the GAF score assigned remains relevant for consideration in this appeal.

An undated statement from the Veteran's wife indicates that she saw a great change in the Veteran's personality when he returned home from serving in Vietnam.  She noted that he was very quiet, had a very short fuse and was very irritable.  He had trouble sleeping and had nightmares.  She noted that he could not keep friends and avoided watching war movies.  

The Veteran was afforded a VA examination in May 2010.  He reported that it was tough for him to sleep, that he did not have any friends and that he had a "short fuse."  He noted that he experienced these feelings on a daily basis.  He stated that the severity was moderate and that it lasted all day.  

It was noted that the Veteran was married.  He stated that his relationship with his wife was very good.  He noted that he had one friend, otherwise he kept to himself.  His recreational activity was to go fishing.  Symptoms of daily and moderate memory loss or impairment, off and on during the day panic attacks, mild to moderate occasional depressed mood, daily anxiety and nightly sleep impairment were noted.  No history of suicide attempts was reported.  

The VA examiner stated that the Veteran had a limited/restricted social life.  The VA examiner noted that there was reduced reliability and productivity due to PTSD signs and symptoms.  A GAF score of 63 was provided. 

The Veteran was afforded a VA examination in December 2014.  He reported continued experiences with combat-related nightmares, intrusive memories, cognitive and behavioral avoidance, feelings of detachment, anhedonia, sleep disruption, irritability and hypervigilance.  He denied current suicidal and homicidal and other acute psychiatric concerns.  

Symptoms of depressed mood, anxiety, panic attacks that occur weekly or less often, chronic sleep impairment and mild memory loss were noted.  It was indicated that the Veteran had occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress,or; symptoms controlled by medication. 

The VA examiner noted that since the last VA examination, the Veteran's social functioning had not changed.  The Veteran remained married.  He described the quality of his relationship as good.  It was noted that the Veteran had a daughter and that their relationship was good.  He kept in contact with his siblings, some regularly.  He noted one close friend who he participated with in various activities.  The Veteran reported attending 3 sessions of individual therapy since the last VA examination.  The VA examiner stated that the Veteran had not experienced an increase or decrease in the severity of PTSD symptoms since the last VA examination.  

An April 2015 VA psychology consult note reflects that the Veteran vaguely reported recurrent, intrusive and involuntary thoughts, recurring distressing dreams, negative alterations in mood and marked alterations in arousal and activity.  He noted that he avoided socializing.  He reported symptoms of depression, anxiety and worry.  He had no current suicidal ideation, intent or plan.  He noted good social support from his daughter.  No motor disturbances were noted.  Grooming and hygiene were adequately maintained.  He was alert and correctly oriented.  His speech was normal, and his attention and memory functions were grossly intact.

At his May 2015 VA videoconference Board hearing, the Veteran reported that he had few friends.  It was noted that he had trouble sleeping. 

The Veteran was afforded a VA examination in October 2016.  He reported that his marriage was excellent, but that he had a short fuse a few times per week.  He stated that he would "blow up" at his wife over minor problems.  He noted irritability within the marriage for the past 15 years.  He denied violence in the home.  He stated that he enjoyed gardening, sitting on the back porch and watching the cats play.  He described avoidance of, hypervigilance, startled response and safety behaviors within large crowds.  He denied any psychiatric difficulties when going out to dinner or shopping.  He visited his close friend daily, but otherwise did not social with others.  He noted that for enjoyment, he worked on his car and occasionally went fishing.  He noted a low frustration tolerance.   

It was noted that had occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress,or; symptoms controlled by medication. 

The Veteran stated the he exhibited passive suicidal ideation 10 to 15 times per year.  He noted that his last bout with suicidal ideations was 6 months ago.  He denied any proper plan/intent to harm himself and denied any current suicidal ideation.  The Veteran reported nightmares approximately 3 times per month.  He noted experiencing flashbacks approximately 5 or 6 times per month.  

Symptoms of depressed mood, anxiety and chronic sleep impairment were noted.  The Veteran's grooming and hygiene was good.  His attention and concentration were also good.  Eye contact was appropriate.  His mood was dysthymic with constricted rant of affect.  Speech was fluent and productive.  Thought process was clear, coherent and goal directed without evidence of formal thought disorder or psychosis.  The Veteran denied suicidal and homicidal ideations.  Judgment and insight appeared average.  

The VA examiner stated that the Veteran's description on examination indicated somewhat worse social functioning compared to his last VA examination in which did not mention significant irritability within his marriage.  But the Veteran's current impairment (due to psychiatric rather than physical conditions) appeared to be within the same overall range as indicated on the prior examination.  

Applying the relevant criteria, the Board finds that an initial rating higher than 30 percent is not warranted.  The evidence shows that, among other symptoms, the Veteran suffers from depressed mood, anxiety and chronic sleep impairment all of which are described by the 30 percent rating.  

The Board is aware that the diagnostic criteria for a 70 percent evaluation include suicidal ideation.  While the Veteran reported an increased experience with suicidal ideations, as noted in his October 2016 VA examination report, none was shown during the examination, and the evidence is otherwise entirely devoid of any other symptoms that would warrant an evaluation in excess of 30 percent.  There is no evidence of flattened affect, circumstantial, circumlocutory, or stereotyped speech, difficulty in understanding complex commands, impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking or difficulty in establishing and maintaining effective work and social relationships.  Indeed, the VA examiner stated that the Veteran's current psychiatric impairment appeared to be within the same overall range as indicated on the prior examination, aside from somewhat worse social functioning.  Moreover, prior to the Octoebr 2016 VA examination, the mental health documentation of record showed GAF scores well in excess of 60 and therefore consistent with the level of symptomatology supporting a 30 percent evaluation.  Taken as a whole, the Veteran's symptoms are simply not of sufficient severity to support a higher evaluation.  

The Board fully recognizes that the listed symptoms for a 50 percent schedular rating are not all encompassing and their presence is not necessarily determinative.  However, the Veteran's symptoms must cause the occupational and social impairment in the referenced areas.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  Occupational and social impairment, with reduced reliability and productivity, as contemplated by the rating criteria, is simply not shown or even approximated.  

The medical evidence, which directly addresses the criteria under which PTSD is evaluated, is far more probative than the Veteran's own subjective assessments as to severity.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  

The preponderance of the evidence is against the claim for a disability rating in excess of 30 percent for PTSD, there is no doubt to be resolved, and a higher schedular rating is not warranted.  38 C.F.R. § 4.1.

TDIU

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system are considered one disability. Id.  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19. 

The Veteran is currently service connected for PTSD, rated as 30 percent disabling; bilateral hearing loss, rated as 10 percent disabling; and tinnitus, rated as noncompensable.  The combined disability rating is 40 percent.  Thus, the Veteran does not meet the threshold schedular requirement for consideration for an award of TDIU benefits under 38 C.F.R. § 4.16(a).

Nonetheless, it is VA's policy that all Veterans who are unable to secure a substantially gainful occupation by reason of service-connected disabilities "shall be rated totally disabled."  See 38 C.F.R. § 4.16(b).  Significantly, the United States Court of Appeals for Veterans Claims (Court) has held that the Board has no power to award TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director, Compensation Service, for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  Although the Board does not have the power to award TDIU on an extraschedular basis in the first instance in the absence of a referral to the Director, Compensation Service, and there was no such referral in this case, the Board will consider whether a remand for such referral is warranted. 

The Veteran and his representative contend that the Veteran's inability to work was due to his PTSD diagnoses.  It was noted that the Veteran had been unemployed since 1980.  (See November 2014 correspondence).  The Veteran noted that he worked construction.  (See January 2010 correspondence). 

A January 2006 VA social work treatment note shows that the Veteran stated that he worked in construction for 20 years and he was "forced to retire because he wouldn't carry coffee to the big bosses" or otherwise curry favor with them.  He noted that he was self-employed in the construction business, but reported experiencing neck and back pain due to his work.   

The Veteran was afforded a VA examination in May 2010. It was noted that the Veteran was not employed.  He stated that he did not want to be away from his house.  He reported not having worked since 1980.  

The Veteran was afforded a VA examination in December 2014.  He stated that he did handyman work when such work was available.  He had recently remolded a kitchen and reported that he worked 12-hour days for as many as 7 days in a row.  The VA examiner noted that the Veteran was currently employable from a psychiatric perspective.  

The Veteran was afforded a VA examination in October 2016.  He noted that he had previously worked odd jobs in home improvement and had also sold cars that he refurbished.  The Veteran stated that he had last worked 5 years ago.  He stated that he performed some plumbing work.  He expressed difficulties with the work due to physical, not psychiatric problems.

When asked about the effects of the conditions on his occupational functioning, the Veteran reported that most of his odd jobs prior to retirement involved solitary work and did not involve any impairment due to hearing loss.  He reported that he had a difficult time understanding conversations involving multiple people.  It was noted that it could make it difficult for the Veteran to successfully negotiate group job interviews and any work related to group discussions, but this would not likely be much of an issue given the Veteran's line of work (repairing car and taking odd jobs involving home improvement). 

The Veteran denied that PTSD had any noticeable impact on his occupational functioning in his line of work.  He stated, however, that his "fuse has gotten shorter" with age.  He expressed some concerns that his low tolerance for frustration could cause him to walk away from projects out of irritation.  The VA examiner noted that it seemed likely that this could cause some problems with efficiency but would not likely cause any major occupational impairment. 

The Board finds that the preponderance of the evidence is against granting a claim of TDIU.  The evidence shows that the functional limitations imposed by the Veteran's service-connected disabilities do not preclude his performance of substantially gainful employment.  The issue is not whether the Veteran is unemployed or has difficulty finding employment, but rather, whether the Veteran is capable of performing acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Although the Veteran has noted periods of unemployment, the medical and lay evidence of record does not show that his service-connected disabilities, in and of themselves, render him unable to perform regular employment.  The evidence reflects that the Veteran was in construction for 20 years and then self-employed in the same industry.  The Veteran has reported doing handyman and home remolding work when such work was available.  

The Board is sympathetic to the Veteran's contention that his service-connected disabilities, specifically his PTSD, have an impact on his ability to secure or follow a substantially gainful occupation.  That impact, however, is adequately reflected in the assigned disability evaluations.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough to award TDIU.  The question in a claim for a TDIU rating is whether the Veteran is rendered incapable of engaging in employment consistent with his education and experience, due to his service-connected disabilities.  In this case, the medical evidence of record reflects that the Veteran's service-connected disabilities alone do not preclude him from engaging in gainful employment.  Accordingly, remand for referral to VA's Director, Compensation Service, is not warranted and entitlement to TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b) is denied.


ORDER

Entitlement to an initial disability rating in excess of 30 percent for PTSD is denied.

Entitlement to TDIU is denied.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


